Citation Nr: 0533752	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-34 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to June 25, 2002, for 
the assignment of a total rating for compensation purposes by 
reason of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran is claiming entitlement to an earlier effective 
date for her award of a TDIU rating.  She raised the issue of 
clear and unmistakable error (CUE) in a March 1996 RO rating 
decision.  The Board remanded her case to the RO for 
adjudication of the veteran's CUE claim in July 2005.

The RO issued a rating decision in August 2005.  The 
determination was that there was no evidence of CUE in the 
March 1996 rating decision that established service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 50 percent disability rating.  The veteran, and 
her attorney, were provided notice of the rating action that 
same month.  The case was returned to the Board for appellate 
review in September 2005.

Although the one-year period to submit a notice of 
disagreement with the rating action has not yet expired, 
there is no indication in the claims folder that the veteran 
has expressed any disagreement with the August 2005 action 
that denied her claim of CUE in the March 1996 rating 
decision.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1993).  As there is no 
evidence of the veteran having submitted a notice of 
disagreement, the Board does not have jurisdiction over the 
issue.  




FINDINGS OF FACT

1.  The veteran was granted service connection for PTSD in 
March 1996.  She was assigned a 50 percent disability rating.

2.  The veteran's 50 percent disability was confirmed and 
continued by way of a rating decision dated in August 1997.  
The veteran did not appeal and the decision became final.

3.  The veteran submitted a claim for an increased rating for 
her service-connected PTSD and assignment of a TDIU rating 
that was received by the RO on June 25, 2002.

4.  The veteran was examined in December 2002.  She was 
determined to be a poor candidate for gainful employment.

5.  The veteran's disability rating for PTSD was increased to 
70 percent and a TDIU rating assigned in December 2002.  The 
effective date for both ratings was established as June 25, 
2002.

6.  The veteran disagreed with the effective date of the TDIU 
rating.

7.  The evidence does not show that the veteran was unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities prior to June 25, 
2002.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 25, 
2002, for TDIU are not met.  38 U.S.C.A. §§ 1155, 5101, 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.340, 3.341, 3.400, 
4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from June 1969 to April 
1970.  She submitted a claim for both compensation and 
pension benefits in October 1990.  She listed dysthymic 
disorder and post-traumatic stress disorder (PTSD) as two 
specific conditions.  She reported that she had last worked 
in 1988.

A VA discharge summary from the VA medical center (VAMC) in 
Battle Creek, Michigan, reported on a period of psychiatric 
hospitalization from October 1990 to February 1991.  The 
veteran was diagnosed with dysthymic disorder.  She was 
afforded a VA examination in April 1991 that relied on the 
discharge summary for a diagnosis of dysthymic disorder.

The RO denied service connection for a nervous disorder in 
May 1991.  The RO further determined that the veteran was not 
permanently and totally disabled and not entitled to 
nonservice-connected disability pension benefits.

The veteran submitted a new claim for nonservice-connected 
disability pension benefits in September 1993.  She again 
reported that she had last worked in 1988.

A VA discharge summary, for a period of hospitalization from 
March 1991 to May 1991 again reported a primary diagnosis of 
dysthymic disorder.  There was no diagnosis of PTSD.

The veteran was afforded a VA psychiatric examination in 
October 1993.  She gave a history of working for 10 years at 
one job until she quit in 1988.  She claimed it was secondary 
to mental illness.  The veteran was diagnosed with mixed 
bipolar disorder.

The veteran was granted entitlement to nonservice-connected 
disability pension benefits by way of a rating decision dated 
in September 1993.  The RO rated her bipolar disorder as 50 
percent disabling, hysterectomy as 30 percent disabling, and 
a right oophorectomy as 10 percent disabling.  

The veteran submitted additional evidence to reopen her claim 
for service connection for PTSD in January 1995.  The RO 
initially denied her claim in March 1995.

VA treatment records from the Battle Creek VAMC were 
associated with the claims file.  The records related to 
treatment provided for the period from March 1990 to October 
1995 and showed that the veteran was treated for complaints 
of PTSD.

The veteran was afforded a VA examination in November 1995.  
She reported the same work history as before and that she had 
last worked full time in 1988.  She was involved in a work 
program with VA and earning what could be described as a 
token wage.  The veteran was diagnosed with PTSD based on an 
event that occurred in service.  The diagnosis of PTSD was 
the only Axis I diagnosis.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 50.

The RO granted service connection for PTSD and assigned a 50 
percent disability rating by way of a rating decision dated 
in March 1996.  The effective date of the grant of service 
connection and the 50 percent rating was established as 
January 13, 1995.  Notice of the rating action was provided 
in April 1996.

The veteran was afforded a VA psychiatric examination in July 
1997.  The examiner reported that the veteran had recently 
completed a computer specialist training program and had 
attempted employment at a local company.  She worked for two 
days and began to experience somatic symptoms.  She 
terminated her employment.  The veteran's diagnosis of PTSD 
was continued.  She was again assigned a GAF score of 50.

The RO issued a rating decision in August 1997 that continued 
the 50 percent disability rating.  Notice of the rating 
action was provided to the veteran that same month.  The 
veteran's PTSD remained as her only service-connected 
disability.

The veteran, through her attorney, submitted an informal 
claim for an increased rating for her service-connected PTSD 
and a formal claim for a TDIU rating that was received at the 
RO on June 25, 2002.  The veteran reported on her TDIU claim 
that she last worked full time in 1998.

Associated with the claims file are VA treatment records from 
the VA outpatient clinic (OPC) at Ft. Myers, Florida, for the 
period from September 2001 to August 2002.  The records show 
that she was seen in the psychiatry clinic on several 
occasions during that period of time.  The entries note that 
the veteran complained of depression, moodiness, intrusive 
recollections, and unprovoked anger.  There was no discussion 
of the veteran's employment status or her inability to obtain 
or maintain gainful employment.  

The RO wrote to the veteran in June 2002.  She was advised of 
what the RO would do to assist her in the development of her 
claim and what she needed to do.  She was asked to identify 
evidence that could be obtained in support of her claim.  She 
was asked to submit her evidence to the RO.

The RO also wrote to the veteran in September 2002.  She was 
asked to furnish medical evidence that would indicate that 
she is unable to work due to her service-connected 
disability.  

The veteran sent an e-mail to the RO in September 2002.  She 
said that she had medical records at Ft. Myers.  She also 
said that she was on medication for bipolar disorder.  She 
also said that she had been at the VAMC in Bay Pines, 
Florida, for tests but that most of her records were in 
Michigan.  She said she was still having problems with 
relationships with people.  

The veteran was afforded a VA examination in December 2002.  
The examiner noted that the veteran had not had gainful 
employment for several years.  She reported that she lived 
with her brother but usually stayed in her room.  She 
reported that she engaged in few activities outside of 
Alcoholics Anonymous (AA) meetings.  The examiner provided a 
diagnosis of chronic PTSD with social avoidance.  He also 
assigned a GAF score of 40.  He commented that the veteran 
had numerous phobias and a great deal of self-doubt and 
social apprehension.  He said that she was a poor candidate 
for competitive gainful employment.

The RO issued a rating decision that increased the veteran's 
disability rating for PTSD to 70 percent in December 2002.  
The veteran was also granted entitlement to a TDIU rating.  
The effective date for the 70 percent rating and TIDU award 
was established as the date of her claim, June 25, 2002.

The veteran, through her attorney, submitted her notice of 
disagreement in January 2003.  She reported having received 
medical treatment at the VAMC in Battle Creek and the VA OPC 
in Ft. Myers.  She expressed her disagreement with the 
effective date for her TDIU rating.  The veteran did not 
challenge the effective date of her 70 percent rating.

The veteran's case was remanded by the Board in July 2004.  
The purpose of the remand was to obtain outstanding VA 
records that were previously identified by the veteran.  

The RO contacted the Battle Creek VAMC and was informed all 
records were transferred to the VAMC in Mountain Home, 
Tennessee.  VA records for the period from July 1997 to June 
2000 were obtained from the Mountain Home VAMC.  The records 
show that the veteran was treated for a number of chronic 
medical conditions and complaints.  She also received regular 
counseling through a Womens' Counseling Program.  The veteran 
was initially placed in a job on a long-term temporary basis 
where she was making $8.00 per hour in July 1997.  However, 
she quit the job approximately two weeks later.  The 
counseling entries do show that the veteran continued to 
experience symptoms from her PTSD.  However, her main 
problems centered on her physical health, with her counselor 
noting on a number of occasions that it was the veteran's 
health that interfered with her ability to work. 

One main issue concerned a dental problem.  This was 
addressed in late 1997 and early 1998.  She received upper 
dentures and noted an improvement in her attitude and her 
health as recorded in several counseling notes.  She was also 
noted to be dating at times.  A vocational rehabilitation 
note, dated July 31, 1998, reported that the veteran had been 
working an indefinite work assignment since June 29, 1998.  
An October 1998 counseling entry noted that she was still 
employed.  The only period of hospitalization noted in the 
records occurred in September 1998 and was unrelated to her 
PTSD.

Records from the VA OPC at Ft. Myers were also associated 
with the claims file.  The records covered a period from 
February 2001 to September 2004.  In light of the issue 
involved, the most pertinent records are those dated prior to 
June 25, 2002, although the other records are relevant.  The 
veteran was seen as a new patient on February 9, 2001.  The 
entry noted that the veteran wanted to be followed for 
chronic medical conditions and her PTSD.  She had an initial 
mental health consult on February 15, 2001.  The veteran 
reported that she had relocated to the area in September 
2000.  She said she was treated for PTSD and bipolar disorder 
but had not been on any medications for the last six years.  
She said that she attended AA meetings every night.  The 
diagnoses at that time were PTSD, adjustment disorder with 
depressed mood, and rule out (R/O) bipolar disorder.  The 
psychologist assigned a GAF score of 51.  She was seen 
approximately a month later and noted to be doing better.  
Her GAF score was again given as 51.  The veteran was seen 
either by a psychologist or psychiatrist approximately every 
two months for individual therapy.  The veteran was treated 
for her symptoms of her PTSD by way of counseling and 
medications.  She also attended group therapy approximately 
once a week.  The records do not contain any discussion of 
the veteran's employment status.  The only mention of her 
disability rating was in January 2003 when the veteran 
reported that she had been given a "100 percent rating."  
Finally, as noted above, the veteran received several GAF 
scores on her outpatient visits.  The scores remained at 50 
to 53 from 2001 to 2004.  The lowest score assigned, a 49, 
was by way of an outpatient note dated in February 2004.

II.  Analysis

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided, 
that if there is only one such disability, this disability 
shall be ratable as 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).  However, it is 
the established VA policy that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans unemployable by 
reason of service-connected disabilities, but who fail to 
meet the standards set forth in paragraph (a) of 38 C.F.R. 
§ 4.16.  38 C.F.R. § 4.16(b) (2005); see also 38 C.F.R. 
§§ 3.340, 3.341 (2005).

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
an application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 
2002); 38 C.F.R. § 3.400(o) (2005); Harper v. Brown, 10 Vet. 
App. 125 (1997).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2005).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) 
(West 1991 & Supp. 2005).  Section § 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2005).  

Another applicable regulation is 38 C.F.R. § 3.157 (b)(1) 
(2005), which provides that the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply 
only when such reports relate to examination or treatment of 
a disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.

VA's General Counsel has held that the provisions of 
38 C.F.R. § 3.157 may be construed as recognizing a VA 
outpatient or hospitalization examination report as an 
informal claim for an increased evaluation where service 
connection for a particular disability had already been 
established and the report "contains sufficient information 
to justify an assumption" by VA that the veteran seeks 
increased compensation for the disability.  VA General 
Counsel Digested Opinion 1-17 (May 24, 1984).  While this 
Digested Opinion is not binding upon the Board, it does 
provide guidance as to regulatory interpretation.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155.  If an informal 
claim for an identified benefit is followed within one year 
by a formal claim for that benefit, the claim may be 
considered filed as of the date of receipt of the informal 
claim.  Id.

In this case the veteran submitted a formal claim for her 
TDIU rating that was received on June 25, 2002.  There was no 
communication from the veteran subsequent to the August 1997 
rating decision until her current claim of June 2002.  The 
Board has considered VA medical records created since the 
August 1997 rating decision.  The Board finds that no VA 
medical record may be construed as an "informal claim" for 
TDIU benefits prior to June 25, 2002, as no medical record 
contains sufficient information to justify an assumption by 
VA that she was seeking increased compensation for her PTSD.  
Similarly, these records do not indicate that she was totally 
disabled due to service-connected disability at any time 
prior to June 2002.  Therefore, the Board finds that the VA 
medical reports do not constitute an informal claim.  
Accordingly, there is no evidence of an informal claim 
submitted by the veteran for consideration.  

At the time the veteran submitted her claim in June 2002 her 
only service-connected disability was PTSD.  Her disability 
rating was 50 percent.  The rating was confirmed and 
maintained by way of the August 1997 rating decision.  The 
veteran did not appeal that decision and it became final.  
Thus the veteran did not meet the schedular criteria required 
for a TDIU rating at the time she submitted her claim in June 
2002.  38 C.F.R. § 4.16(a).  She met the criteria only after 
the December 2002 rating decision established a 70 percent 
rating for her service-connected PTSD as of the date of her 
claim.

The veteran is essentially arguing that the VA treatment 
records should be considered as evidence that would establish 
that she was totally disabled in the year prior to the 
receipt of her formal claim for a TDIU rating.

The VA medical records do not support a finding that she was 
unable to obtain and maintain substantially gainful 
employment, because of her PTSD, in the year prior to receipt 
of her claim on June 25, 2002.  The records do not show that 
the veteran was hospitalized for treatment of her PTSD at any 
time between August 1997 and June 2002.  The outpatient 
records show ongoing treatment and counseling.  However, they 
also show multiple efforts of the veteran to overcome her 
physical and mental problems to obtain employment.  The 
veteran attended a training program to obtain computer skills 
in 1997 and obtained employment related to her training.  She 
did leave her job after a short time because of somatic 
problems.  The veteran participated in another employment 
program in 1998 with treatment records showing at least three 
months of continuous employment.  

The veteran was assigned several GAF scores according to the 
VA OPC clinic records.  The GAF score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (citing Fourth Edition of the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 
51 - 60 is defined as "Moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Ibid.  A GAF score of 41 - 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Ibid.  A GAF 
score of 31 - 40 is defined as "Some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school)."

The treatment records reflect GAF scores in line, or above, 
those provided to the veteran at the time of her VA 
examinations in November 1995 and July 1997.  In fact her 
scores remained consistent from 2001 to 2004, with a range of 
49 to 53.  The GAF score of 40 on her December 2002 VA 
examination was by far the lowest score she ever received.  
This level of impairment was not reflected in the VA 
treatment records.  See Bowling v. Principi, 15 Vet. App. 1, 
14-15 (2001) (vacating Board decision, in part, for failure 
to consider lower GAF scores that reflected a more severe 
disability than the GAF scores cited by the Board).  The VA 
treatment records show that the veteran's PTSD was less 
severe than found at the time of the December 2002 
examination.

In this case there is no evidence that the veteran was unable 
to obtain and maintain substantially gainful employment 
solely as a result of her service-connected PTSD disability 
prior to the December 2002 VA examination.  Accordingly, the 
Board finds that the RO properly assigned an effective date 
of June 25, 2002, for the grant of a total rating based on 
unemployability due to service-connected disability.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an earlier effective date for the assignment of a TDIU 
rating.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)).  VA has issued final 
regulations to implement these statutory changes, codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  The veteran has provided the necessary 
information to complete her application for an earlier 
effective date.  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran submitted her claim for entitlement to a TDIU 
rating in June 2002.  The RO wrote to her that same month and 
explained VA's duty to assist her in the development of her 
claim, what she should do to support her claim, and that she 
should submit her evidence to the RO.

The RO again wrote to the veteran in September 2002.  She was 
specifically asked to submit evidence that would show that 
she was unable to work due to her service-connected 
disability (PTSD).  

The veteran's case was remanded for additional development by 
the Board in July 2004 and again in July 2005.

The RO continued to deny the veteran's claim.  She was issued 
a supplemental statement of the case (SSOCs) in February 
2005.  She was provided notice as to why the evidence of 
record failed to establish entitlement to an earlier 
effective date.  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application; however, this appeal 
comes from a decision by which the RO granted the veteran's 
claim for a TDIU rating.  The earlier effective date issue is 
a downstream element of the grant of the benefits sought.  As 
a result, and because notification under the VCAA had been 
provided with respect to the underlying claim for a TDIU 
rating in June 2002 and September 2002, further notification 
under the VCAA was not required.  See VAOPGCPREC 8-2003.

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  

The veteran's case was remanded on two occasions to afford 
her the opportunity to supplement the evidence of record.  
Outstanding VA treatment records were obtained and associated 
with the claims file.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support her 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the spirit and the intent of the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2005).


ORDER

An effective date earlier than June 25, 2002, for the 
assignment of a total rating based on individual 
unemployability due to service-connected disability is 
denied.  



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


